Citation Nr: 1212802	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation of bilateral hearing loss disability, currently rated as non-compensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active duty from August 1956 to January 1959, February 1959 to March 1962, and June 1962 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he is entitled to a compensable rating for his bilateral hearing loss disability.  The record shows that he was last afforded a VA audiological examination in April 2009.  Three years have elapsed since then, and the Veteran contends that his service-connected bilateral hearing loss has worsened in the intervening years.  The record does not contain any other private or VA treatment records showing that the Veteran's hearing has been evaluated since 2009 VA evaluation.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that there are specific criteria for rating bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)."  38 C.F.R. § 4.85(a) (2011).  There were three examinations for hearing impairment during the appeal period, which began on April 14, 2004, including November 2004 and April 2009 VA examinations and a December 2006 private evaluation conducted by audiologist "T. A." of American River Hearing.  The private audiological examination report includes speech discrimination test scores.  It does not, however, indicate whether the Maryland CNC word list was used in determining these scores.

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is also required to determine whether the audiologist who conducted the December 2006 evaluation used the Maryland CNC word list to obtain the speech recognition scores.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all providers from whom he has received treatment or evaluation for his  hearing loss disability since 2004.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Request clarification from T. A., the audiologist who conducted the December 2006 evaluation.  Ask whether the speech recognition scores were determined using the Maryland CNC list or another list.  Also, request that numerical values be provided for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz , as well as the average of these scores for the above examinations.

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


